Citation Nr: 1428038	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to right ankle disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to right ankle disability.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to right ankle disability.

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to right ankle disability.

5.  Entitlement to an initial compensable disability rating for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the January 2010 rating decision, the RO denied service connection for back, bilateral hip, left ankle, and bilateral knee disabilities, but granted service connection for anxiety disorder.  The RO assigned the Veteran's anxiety disorder a noncompensable rating, effective October 5, 2009.   

In April 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for back, bilateral hip, left ankle, and bilateral knee disabilities, and increased rating claim for anxiety disorder.

Service Connection

The Veteran specifically contends that his back, bilateral hip, left ankle, and bilateral knee problems are secondary to his service-connected right ankle disability.  He contends that an altered gait caused problems in these other joints.  

In April 2014, the Veteran submitted a letter from his treating VA physician and nurse practitioner indicating that the Veteran's left knee disability may be related to his altered gait due to his right ankle disability.  This opinion, however, was equivocal in nature and inadequate to decide the Veteran's left knee claim.  

Nevertheless, the Veteran has not yet been afforded a VA examination in conjunction with these claims.  In light of his current complaints in the back, bilateral hips, bilateral knees, and left ankle, and his contention that these claimed conditions are secondary to his service-connected right ankle disability, the Board finds that the minimal threshold warranting a VA examination has been met.  See  38 C.F.R. § 3.159(c)(4).

Increased Rating

The Veteran contends that his anxiety disorder warrants a compensable rating and testified that his symptoms have worsened since his most recent VA psychiatric examination in November 2009.

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) for his claimed back, bilateral hip, left ankle, and bilateral knee disabilities.  

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has any disability of the back, bilateral hips, left ankle, and bilateral knees that has been caused or aggravated by his military service, or caused or aggravated by a service-connected disability. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected anxiety disorder.  The claims folders, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO/AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO/AMC should complete any additional developmental steps warranted by the evidence and then readjudicate the Veteran's claims.  If the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


